DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-15, 18-19, and 21-22 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Haddick et al (US Pub. 20130127980).
Regarding claim 1, Haddick disclose:
A display system, (refer to fig. 1-2 and paragraph 291. Describes projector 200 may include an optical display 210, such as an LCoS display) comprising: 
A controller, (refer to fig. 123A-123B and paragraph 286. Describes a processor 12302 (e.g. a digital signal processor) may provide display sequential frames 12324 for image display through a display component 12328 (e.g. an LCOS display component) of the eyepiece 100); and 
A head-mounted display unit having a display, (refer to fig. 88, 22 and paragraph 322. Describes the see-through optics system including a planar illumination facility 8208 and reflective display 8210 may be located in the head-worn gear so as to be unobtrusive to the function and aesthetic of the head-worn gear) a head support coupled to the display for supporting the display on a head of a user to be viewed by the user, (refer to fig. 88, 22 and paragraph 322. Describes the optics system and protective covering associated with the head-worn device may incorporate the optics system in a plurality of ways, including inserting the optics system into the head-worn device in addition to optics and covering traditionally associated with the head-worn device) and sensors coupled to the head support for sensing an environment from the head-mounted display unit in low light, (refer to fig. 22, 158 and paragraphs 468, 546, 513, 1248. Describes selection of processing may be a function of sensed inputs, environmental conditions, video content, and the like. Processing may compensate for a bright environment, where an embedded sensor is used to check ambient light levels for possible adjustments to the display of content, such as to determine what color channel compression and/or manipulation to perform based on the environment, modifying a color curve/palette to be more or less visible relative to the ambient environment. Para. 546, describes: The view or images presented travel from one or two digital cameras or sensors mounted on the eyepiece. Para. 1248, describes: the camera 15604 (or another photoactive detector in the electronics 15608), detects the change in lighting conditions in the environment to dark conditions in Step 15804. Then in Step 15812, the brightness of the displayed images of the environment is decreased over time so that the user's eyes can dark adapt while viewing images of the environment) the sensors comprising: 
One or more of an infrared sensor for sensing the environment with infrared electromagnetic radiation, or a depth sensor for sensing distances to objects of the environment, (refer to fig. 72 and paragraph 1060. Describes the camera, 3D active depth sensor, and associated algorithms may be combined with the on-board microphone or array of microphones to detect both the sounds and the motions of the surrounding environment); and 
An ultrasonic sensor for sensing the environment with ultrasonic sound waves, (refer to fig. 29B and paragraph 820. Describes the exact point of origin of the noise can then be determined using known techniques and algorithms. Of course, acoustic sensors typically measure levels of sound pressure (e.g., in decibels), and these other parameters may be used in appropriate types of acoustic sensors, including acoustic emission sensors and ultrasonic sensors or transducers); 
Wherein the controller determines graphical content according to the sensing of the environment with the one or more of the infrared sensor or the depth sensor and with the ultrasonic sensor, and operates the display to provide the graphical content concurrent with the sensing of the environment, (refer to fig. 72 and paragraphs 513, 697, 1031. Describes the eyepiece may have brightness, contrast, spatial, resolution, and the like control over the eyepiece projected area, such as to alter and improve the user's view of the projected content against a bright or dark surrounding environment. For example, a user may be using the eyepiece under bright daylight conditions, and in order for the user to clearly see the displayed content the display area my need to be altered in brightness and/or contrast. Para. 697, describes: the eyepiece may be commanded to display certain content based upon sensing a predetermined external visual cue. The visual cue may be an image, an icon, a picture, face recognition, a hand configuration, a body configuration, and the like. The displayed content may be an interface device that is brought up for use, a navigation aid to help the user find a location once they get to some travel location, an advertisement when the eyepiece views a target image, an informational profile, and the like.  Para. 1031, describes: sensing inputs and/or sensing devices may include ultrasonic sensor, infrared laser sensor, inertial motion sensor, MEMS internal motion sensor, ultrasonic 3D motion sensor).
Regarding claim 14, Haddick disclose:
A display system, (refer to fig. 1-2 and paragraph 291. Describes projector 200 may include an optical display 210, such as an LCoS display) comprising: 
A controller, (refer to fig. 123A-123B and paragraph 286. Describes a processor 12302 (e.g. a digital signal processor) may provide display sequential frames 12324 for image display through a display component 12328 (e.g. an LCOS display component) of the eyepiece 100); and 
A head-mounted display unit having a display for displaying graphical content to a user wearing the head-mounted display unit and sensors for sensing an refer to fig. 72 and paragraphs 513, 697, 1031. Describes the eyepiece may have brightness, contrast, spatial, resolution, and the like control over the eyepiece projected area, such as to alter and improve the user's view of the projected content against a bright or dark surrounding environment. For example, a user may be using the eyepiece under bright daylight conditions, and in order for the user to clearly see the displayed content the display area my need to be altered in brightness and/or contrast. Para. 697, describes: the eyepiece may be commanded to display certain content based upon sensing a predetermined external visual cue. The visual cue may be an image, an icon, a picture, face recognition, a hand configuration, a body configuration, and the like. The displayed content may be an interface device that is brought up for use, a navigation aid to help the user find a location once they get to some travel location, an advertisement when the eyepiece views a target image, an informational profile, and the like.  Para. 1031, describes: sensing inputs and/or sensing devices may include ultrasonic sensor, infrared laser sensor, inertial motion sensor, MEMS internal motion sensor, ultrasonic 3D motion sensor) the sensors including: 
An infrared sensor, (refer to fig. 72 and paragraph 1031. Describes sensing inputs and/or sensing devices may include infrared laser sensor
A depth sensor, (refer to fig. 72 and paragraph 1060. Describes the combination of camera and 3D depth sensor may provide 3D motion capture); 
An ultrasonic sensor, (refer to fig. 72 and paragraph 1031. Describes sensing inputs and/or sensing devices may include ultrasonic sensor); and 
A visible light camera, (refer to fig. 72 and paragraph 1059. Describes the eyepiece may sense the motion of user's hands and the like through IR and/or visible cameras on the eyepiece); 
Wherein in high light conditions, the sensors sense the environment to obtain first sensor data that is stored in a storage, the first sensor data including first visible light sensor data obtained with the visible light camera and first non-visible light sensor data obtained from one or more of the infrared sensor, the depth sensor, or the ultrasonic sensor, (refer to fig. 22, 72 and paragraphs 468, 1031, 513. Describes the eyepiece may provide image processing with respect to reducing the effects of motion or the environment on the quality of a video experience by the wearer or as stored when capturing video. Selection of processing may be a function of sensed inputs, environmental conditions, video content, and the like. Processing may compensate for a bright environment, where an embedded sensor is used to check ambient light levels for possible adjustments to the display of content, such as to determine what color channel compression and/or manipulation to perform based on the environment, modifying a color curve/palette to be more or less visible relative to the ambient environment. Para. 1031, describes: sensing inputs and/or sensing devices may include ultrasonic sensor. Para. 1059, describes: the eyepiece may sense the motion of user's hands and the like through IR and/or visible cameras on the eyepiece and processed through on-board or external gesture recognition algorithms); and 
Wherein in low light conditions after the first sensor data is stored, (refer to fig. 158 and paragraph 468. Describes the eyepiece may provide image processing with respect to reducing the effects of motion or the environment on the quality of a video experience by the wearer or as stored when capturing video) the sensors sense the environment to obtain current sensor data, and the controller determines the graphical content according to the current sensor data and the first visible light sensor data, (refer to fig. 158 and paragraph 1248. Describes the camera 15604 (or another photoactive detector in the electronics 15608), detects the change in lighting conditions in the environment to dark conditions in Step 15804. In Step 15808, the capture conditions used by the camera 15604 or 15610 are adjusted by an auto-exposure system to enable image capture, and specifically video image capture, in the dark environment. Then in Step 15812, the brightness of the displayed images of the environment is decreased over time so that the user's eyes can dark adapt while viewing images of the environment).
Regarding claim 18, Haddick disclose:
A method of providing graphical content with a display system, (refer to fig. 131 and paragraph 308. Describes a method of providing a displayed image from a waveguide may comprise providing image light from an image source to waveguide, and sequentially operating the switchable mirrors between transmissive and reflective states to provide portions of the image light in a progressive scan across the display area) comprising: 
Sensing with sensors an environment to obtain sensor data in low light, (refer to fig. 158 and paragraphs 1247-1248. Describes the image sensor in the camera 15604 or 15610 is changed to enable infrared image capture. Para. 1248, describes: the camera 15604 (or another photoactive detector in the electronics 15608), detects the change in lighting conditions in the environment to dark conditions in Step 15804. Then in Step 15812, the brightness of the displayed images of the environment is decreased over time so that the user's eyes can dark adapt while viewing images of the environment) the sensors being coupled to a head-mounted display unit of the display system and including an infrared sensor, a depth sensor, and an ultrasonic sensor, (refer to fig. 22, 72 and paragraphs 546, 1031, 1060. Describes the view or images presented travel from one or two digital cameras or sensors mounted on the eyepiece. Para. 1031, describes: sensing inputs and/or sensing devices may include infrared laser sensor, ultrasonic sensor. Para. 1060, describes: the combination of camera and 3D depth sensor may provide 3D motion capture); 
Processing the sensor data with a controller, (refer to fig. 123A-123B and paragraphs 286, 468. Describes a processor 12302 (e.g. a digital signal processor) may provide display sequential frames 12324 for image display through a display component 12328 (e.g. an LCOS display component) of the eyepiece 100. Para. 468, describes: Processing may compensate for a bright environment, where an embedded sensor is used to check ambient light levels for possible adjustments to the display of content); 
Determining graphical content with the controller according to the processing, the graphical content including an ultrasonic graphical component, (refer to fig. 29B, 24A and paragraphs 819-820. Describes the acoustic sensor will be equipped with appropriate transducers and signal processing circuits, such as a digital signal processor, for interpreting the signal and accomplishing a desired goal. Para. 820, describes: the exact point of origin of the noise can then be determined using known techniques and algorithms. Of course, acoustic sensors typically measure levels of sound pressure (e.g., in decibels), and these other parameters may be used in appropriate types of acoustic sensors, including acoustic emission sensors and ultrasonic sensors or transducers. Para. 692, describes: eyepiece facilities may use visual techniques to render the projection of a previously taken medical scan onto the wearer's body, such as an x-ray, an ultrasound) and one or more of an infrared graphical component based on the sensor data obtained with the infrared sensor, a depth graphical component based on the sensor data obtained with the depth sensor, or a combined graphical component based on the sensor data obtained with both the infrared sensor and the depth sensor, (refer to fig. 72 and paragraph 1060. Describes the active 3D depth sensor may also be used in combination with a visible or IR camera on the eyepiece. The combination of camera and 3D depth sensor may provide 3D motion capture that is processed on the eyepiece to provide advanced gesture recognition. The combination of depth sensor and camera may point downward to capture images and motions of the wearer's hands, where the eyepiece processor uses the inputs from the depth sensor and camera to track the hand movements (e.g. translation and rotation of a hand, motion of individual digits of the hand), computes the motion of the hand using a motion algorithm); and 
Outputting the graphical content with a display of the head-mounted display unit, (refer to fig. 72 and paragraphs 513, 697. Describes the eyepiece may have brightness, contrast, spatial, resolution, and the like control over the eyepiece projected area, such as to alter and improve the user's view of the projected content against a bright or dark surrounding environment. For example, a user may be using the eyepiece under bright daylight conditions, and in order for the user to clearly see the displayed content the display area my need to be altered in brightness and/or contrast. Para. 697, describes: the eyepiece may be commanded to display certain content based upon sensing a predetermined external visual cue. The visual cue may be an image, an icon, a picture, face recognition, a hand configuration, a body configuration, and the like. The displayed content may be an interface device that is brought up for use, a navigation aid to help the user find a location once they get to some travel location, an advertisement when the eyepiece views a target image, an informational profile, and the like).
Regarding claim 2, Haddick disclose:
Wherein the graphical content includes an ultrasonic graphical component that indicates distance to an object determined according to the ultrasonic sensor, (refer to fig. 72 and paragraph 1070-1071, 1169. Describes the wearer may be aided though the use of a physical 3D or 2D mouse (e.g. with inertial motion sensor, MEMS inertial sensor, ultrasonic 3D motion sensor, accelerometer, and the like) and the like to provide an interface for manipulating content in the presentation. Para. 1071, describes: There may be a security alert sent to a soldier and an acoustic sensor is utilized as an input device to monitor voice content in the surrounding environment, directionality of gunfire, and the like) and further includes one or more of a stored visible light image or a rendering of another object detected by the one or more of the infrared sensor or the depth sensor, (refer to fig. 122 and paragraph 1280. Describes the distances to objects in the scene are measured directly by using the stereo cameras to obtain a depth map of the scene. The one or more stereo image sets of the scene can be different spectral image types, for example, the stereo images can be visible-light images, ultraviolet images, infrared images, or hyperspectral images).
Regarding claim 3, Haddick disclose:
Wherein the sensors include the infrared sensor, the depth sensor, and the ultrasonic sensor, and wherein the controller determines the graphical content refer to fig. 72, 121-122 and paragraph 1070-1071, 1169, 1280. Describes the wearer may be aided though the use of a physical 3D or 2D mouse (e.g. with inertial motion sensor, MEMS inertial sensor, ultrasonic 3D motion sensor, accelerometer, and the like) and the like to provide an interface for manipulating content in the presentation. Para. 1071, describes: There may be a security alert sent to a soldier and an acoustic sensor is utilized as an input device to monitor voice content in the surrounding environment, directionality of gunfire, and the like. Para. 1280, describes: the distances to objects in the scene are measured directly by using the stereo cameras to obtain a depth map of the scene. The one or more stereo image sets of the scene can be different spectral image types, for example, the stereo images can be visible-light images, ultraviolet images, infrared images, or hyperspectral images).
Regarding claim 4, Haddick disclose:
Wherein the graphical content includes an infrared graphical component determined according to the infrared sensor, a depth graphical component determined according to the depth sensor, (refer to fig. 72, 122 and paragraph 1060, 1280. Describes the combination of depth sensor and camera may point downward to capture images and motions of the wearer's hands, where the eyepiece processor uses the inputs from the depth sensor and camera to track the hand movements (e.g. translation and rotation of a hand, motion of individual digits of the hand), In embodiments, interpreted hand motions may be used for control of eyepiece functions, eyepiece application, control of external facilities through the eyepiece, input to an external gaming platform. Para. 1280, describes: the distances to objects in the scene are measured directly by using the stereo cameras to obtain a depth map of the scene. The one or more stereo image sets of the scene can be different spectral image types, for example, the stereo images can be visible-light images, ultraviolet images, infrared images, or hyperspectral images) and an ultrasonic graphical component determined according to the ultrasonic sensor, (refer to fig. 29B, 44 and paragraphs 819-820, 866. Describes the acoustic sensor will be equipped with appropriate transducers and signal processing circuits, such as a digital signal processor, for interpreting the signal and accomplishing a desired goal. Para. 820, describes: the exact point of origin of the noise can then be determined using known techniques and algorithms. Of course, acoustic sensors typically measure levels of sound pressure (e.g., in decibels), and these other parameters may be used in appropriate types of acoustic sensors, including acoustic emission sensors and ultrasonic sensors or transducers. Para. 866, describes: the user may lock onto the audio signature of an individual in the surrounding environment (such as acquired in real-time or from a database of sound signatures), and track the location of the individual without the need to maintain eye contact or the user moving their head. The location of the individual may be projected to the user through the eyepiece display
Regarding claim 5, Haddick disclose:
Wherein the infrared graphical component, the depth graphical component, and the ultrasonic graphical component are displayed simultaneously and are determined independent of each other, (refer to fig. 29B, 72, 122 and paragraph 866, 1060, 1280, 1265. Describes the user may lock onto the audio signature of an individual in the surrounding environment (such as acquired in real-time or from a database of sound signatures), and track the location of the individual without the need to maintain eye contact or the user moving their head. The location of the individual may be projected to the user through the eyepiece display. In embodiments, the tracking of an individual may also be provided through an embedded camera in the eyepiece, where the user would not be required to maintain eye contact with the individual, or move their head to follow. Para. 1060, describes: The combination of camera and 3D depth sensor may provide 3D motion capture that is processed on the eyepiece to provide advanced gesture recognition. In embodiments, the camera and 3D active depth sensor may point downward, sideways, outward, with respect to the eyepiece line-of-sight in order to improve the system's visibility of the user's hands, feet, and the like. Para. 1280, describes: stereo cameras 109120 are used to capture one or more stereo image sets of the scene adjacent to the head mounted display device 109100. The one or more stereo image sets of the scene can be different spectral image types, for example, the stereo images can be visible-light images, ultraviolet images, infrared images, or hyperspectral images. The stereo image set or sets are analyzed in step 122020 to identify one or more objects of interest. Para. 1265, describes: In cases where multiple images are placed before the user, whether or not the images are the same or different, the placement may be simultaneous, at different times, or interlaced in time).
Regarding claim 6, Haddick disclose:
Wherein the graphical content includes a combined graphical component determined cooperatively according to sensing of the environment with the infrared sensor and the depth sensor, (refer to fig. 72, 158, 122 and paragraph 1060, 1247, 1280. Describes the combination of depth sensor and camera may point downward to capture images and motions of the wearer's hands, where the eyepiece processor uses the inputs from the depth sensor and camera to track the hand movements (e.g. translation and rotation of a hand, motion of individual digits of the hand), In embodiments, interpreted hand motions may be used for control of eyepiece functions, eyepiece application, control of external facilities through the eyepiece, input to an external gaming platform. Para. 1247, describes: the image sensor in the camera 15604 or 15610 is changed to enable infrared image capture. Para. 1280, describes: the distances to objects in the scene are measured directly by using the stereo cameras to obtain a depth map of the scene. The one or more stereo image sets of the scene can be different spectral image types, for example, the stereo images can be visible-light images, ultraviolet images, infrared images, or hyperspectral images
Regarding claim 7, Haddick disclose:
Wherein the graphical content includes an ultrasonic graphical component determined according to the ultrasonic sensor and displayed simultaneously with the combined graphical component, (refer to fig. 29B, 44 and paragraphs 820, 866, 1265. Describes the exact point of origin of the noise can then be determined using known techniques and algorithms. The techniques used may include timing differences (differences in time of arrival of the parameter sensed), acoustic velocity differences, and sound pressure differences. Of course, acoustic sensors typically measure levels of sound pressure (e.g., in decibels), and these other parameters may be used in appropriate types of acoustic sensors, including acoustic emission sensors and ultrasonic sensors or transducers. Para. 866, describes: the user may lock onto the audio signature of an individual in the surrounding environment (such as acquired in real-time or from a database of sound signatures), and track the location of the individual without the need to maintain eye contact or the user moving their head. The location of the individual may be projected to the user through the eyepiece display. Para. 1265, describes: In cases where multiple images are placed before the user, whether or not the images are the same or different, the placement may be simultaneous, at different times, or interlaced in time).
Regarding claim 8, Haddick disclose:
Further comprising a visible light camera coupled to the head-mounted display unit for sensing the environment with visible light in high light prior to the sensing refer to fig. 57 and paragraph 961. Describes the augmented reality eyepiece provides redundant, binocular, stereo sensors and display and provides the ability to see in a variety of lighting conditions, from glaring sun at midday, to the extremely low light levels found at night Operation of the eyepiece is simple with a rotary switch located on the temple of the eyepiece a user can access data from a forearm computer or sensor, or a laptop device) wherein visible light sensor data obtained from the visible light camera is stored with a storage of the display system, (refer to fig. 57 and paragraphs 468. Describes the eyepiece may provide image processing with respect to reducing the effects of motion or the environment on the quality of a video experience by the wearer or as stored when capturing video, such as for the compensation for gentle movements, bouncing, rapid motion; adjustment of background lighting and/or sound environment, such as by adjusting the color mixture, brightness; and the like); and wherein the controller determines the combined graphical component according to the visible light sensor data in the storage, (refer to fig. 57 and paragraph 468. Describes processing may compensate for a bright environment, where an embedded sensor is used to check ambient light levels for possible adjustments to the display of content, such as to determine what color channel compression and/or manipulation to perform based on the environment).
Regarding claim 10
A visible light camera coupled to the head-mounted display unit for sensing the environment with visible light in high light prior to the sensing the environment in the low light, (refer to fig. 57 and paragraph 961. Describes the augmented reality eyepiece provides redundant, binocular, stereo sensors and display and provides the ability to see in a variety of lighting conditions, from glaring sun at midday, to the extremely low light levels found at night Operation of the eyepiece is simple with a rotary switch located on the temple of the eyepiece a user can access data from a forearm computer or sensor, or a laptop device) wherein visible light sensor data obtained from the visible light camera is stored with a storage of the display system, (refer to fig. 57 and paragraphs 468. Describes the eyepiece may provide image processing with respect to reducing the effects of motion or the environment on the quality of a video experience by the wearer or as stored when capturing video, such as for the compensation for gentle movements, bouncing, rapid motion; adjustment of background lighting and/or sound environment, such as by adjusting the color mixture, brightness; and the like); and wherein the controller determines the graphical content according to the visible light sensor data in the storage, (refer to fig. 57 and paragraph 468. Describes processing may compensate for a bright environment, where an embedded sensor is used to check ambient light levels for possible adjustments to the display of content, such as to determine what color channel compression and/or manipulation to perform based on the environment
Regarding claim 11, Haddick disclose:
Wherein the visible light sensor data includes visible light images, and the graphical content includes the visible light images, (refer to fig. 10 and paragraph 608. Describes the eyepiece may utilize digital CMOS image sensors and directional microphones (e.g. microphone arrays) as described herein, such as for visible imaging for monitoring the visible scene (e.g. for biometric recognition, gesture control, coordinated imaging with 2D/3D projected maps)).
Regarding claim 12, Haddick disclose:
Wherein the one or more of the infrared sensor or the depth sensor sense the environment in the high light concurrent with the visible light camera, and sensor data obtained from the one or more of the infrared sensor or the depth sensor is stored in association with the visible light sensor data obtained concurrent therewith, (refer to fig. 72 and paragraph 1060, 546, 589. Describes the active 3D depth sensor may also be used in combination with a visible or IR camera on the eyepiece. The combination of depth sensor and camera may point downward to capture images and motions of the wearer's hands, where the eyepiece processor uses the inputs from the depth sensor and camera to track the hand movements (e.g. translation and rotation of a hand, motion of individual digits of the hand), In embodiments, interpreted hand motions may be used for control of eyepiece functions, eyepiece application, control of external facilities through the eyepiece, input to an external gaming platform. Para. 546, describes: The view or images presented travel from one or two digital cameras or sensors mounted on the eyepiece, to digital circuitry, where the images are processed and, if desired, stored as digital data before they appear in the display of the glasses. Para. 589, describes: the VIS/NIR/SWIR black silicon sensor as well as other outboard sensors may be incorporated into a mounted camera).
Regarding claim 13, Haddick disclose:
Wherein the low light is ambient light having luminance below approximately 10˄-3.5 cd/m2., (refer to fig. 154-155 and paragraphs 1233, 1242. Describes the range of illuminance for outside lighting conditions spans 9 orders of magnitude between bright sunlight and an overcast night without a moon. Para. 1242, describes: The data in FIG. 155 are based on the measured rate at which the lowest detectable level (threshold) of illuminance on a lighted spot by a human eye progressively decreases as the eye becomes dark adapted (more sensitive) when the lighting conditions are changed from 0.325 Lamberts (partly cloudy day) to full darkness).
Regarding claim 15, Haddick disclose:
Wherein the first visible light sensor data includes visible light images of the environment, and the controller determines the graphical content to include the visible light images of the first visible light sensor data, (refer to fig. 10, 57 and paragraphs 608, 468. Describes the eyepiece may utilize digital CMOS image sensors and directional microphones (e.g. microphone arrays) as described herein, such as for visible imaging for monitoring the visible scene (e.g. for biometric recognition, gesture control, coordinated imaging with 2D/3D projected maps). Para. 468: describes processing may compensate for a bright environment, where an embedded sensor is used to check ambient light levels for possible adjustments to the display of content, such as to determine what color channel compression and/or manipulation to perform based on the environment).
Regarding claim 19, Haddick disclose:
Wherein the processing includes detecting objects in the environment, and the determining includes determining the graphical content to include renderings of the objects, (refer to fig. 57 and paragraphs 468. Describes the eyepiece may provide image processing with respect to reducing the effects of motion or the environment on the quality of a video experience by the wearer or as stored when capturing video, such as for the compensation for gentle movements, bouncing, rapid motion; adjustment of background lighting and/or sound environment, such as by adjusting the color mixture, brightness; and the like).
Regarding claim 21, Haddick disclose:
Wherein the processing includes independently processing the sensor data obtained from the infrared sensor, the depth sensor, and the ultrasonic sensor, (refer to fig. 29B, 72, and paragraph 866, 1060. Describes the user may lock onto the audio signature of an individual in the surrounding environment (such as acquired in real-time or from a database of sound signatures), and track the location of the individual without the need to maintain eye contact or the user moving their head. The location of the individual may be projected to the user through the eyepiece display. In embodiments, the tracking of an individual may also be provided through an embedded camera in the eyepiece, where the user would not be required to maintain eye contact with the individual, or move their head to follow. Para. 1060, describes: The combination of camera and 3D depth sensor may provide 3D motion capture that is processed on the eyepiece to provide advanced gesture recognition. In embodiments, the camera and 3D active depth sensor may point downward, sideways, outward, with respect to the eyepiece line-of-sight in order to improve the system's visibility of the user's hands, feet, and the like); wherein the determining the graphical content includes determining an infrared graphical component, a depth graphical component, and an ultrasonic graphical component according to the independent processing; and wherein the outputting the graphical content includes displaying the infrared graphical component, the depth graphical component, and the ultrasonic graphical component simultaneously, (refer to fig. 29B, 72, 122 and paragraph 866, 1060, 1280, 1265. Describes the user may lock onto the audio signature of an individual in the surrounding environment (such as acquired in real-time or from a database of sound signatures), and track the location of the individual without the need to maintain eye contact or the user moving their head. The location of the individual may be projected to the user through the eyepiece display. In embodiments, the tracking of an individual may also be provided through an embedded camera in the eyepiece, where the user would not be required to maintain eye contact with the individual, or move their head to follow. Para. 1060, describes: The combination of camera and 3D depth sensor may provide 3D motion capture that is processed on the eyepiece to provide advanced gesture recognition. In embodiments, the camera and 3D active depth sensor may point downward, sideways, outward, with respect to the eyepiece line-of-sight in order to improve the system's visibility of the user's hands, feet, and the like. Para. 1280, describes: stereo cameras 109120 are used to capture one or more stereo image sets of the scene adjacent to the head mounted display device 109100. The one or more stereo image sets of the scene can be different spectral image types, for example, the stereo images can be visible-light images, ultraviolet images, infrared images, or hyperspectral images. The stereo image set or sets are analyzed in step 122020 to identify one or more objects of interest. Para. 1265, describes: In cases where multiple images are placed before the user, whether or not the images are the same or different, the placement may be simultaneous, at different times, or interlaced in time).
Regarding claim 22, Haddick disclose:
Wherein the processing includes cooperatively processing the sensor data obtained from the infrared sensor and the depth sensor and independently processing the sensor data obtained from the ultrasonic sensor, (refer to fig. 29B, 72 and paragraph 866, 1060. Describes the user may lock onto the audio signature of an individual in the surrounding environment (such as acquired in real-time or from a database of sound signatures), and track the location of the individual without the need to maintain eye contact or the user moving their head. The location of the individual may be projected to the user through the eyepiece display. In embodiments, the tracking of an individual may also be provided through an embedded camera in the eyepiece, where the user would not be required to maintain eye contact with the individual, or move their head to follow. Para. 1060, describes: The combination of camera and 3D depth sensor may provide 3D motion capture that is processed on the eyepiece to provide advanced gesture recognition. In embodiments, the camera and 3D active depth sensor may point downward, sideways, outward, with respect to the eyepiece line-of-sight in order to improve the system's visibility of the user's hands, feet, and the like); wherein the determining the graphical content includes determining a combined graphical component according to the cooperative processing and determining an ultrasonic graphical component according to the independent processing, (refer to fig. 29B, 72, 122 and paragraph 866, 1060, 1280, 1265. Describes the user may lock onto the audio signature of an individual in the surrounding environment (such as acquired in real-time or from a database of sound signatures), and track the location of the individual without the need to maintain eye contact or the user moving their head. The location of the individual may be projected to the user through the eyepiece display. In embodiments, the tracking of an individual may also be provided through an embedded camera in the eyepiece, where the user would not be required to maintain eye contact with the individual, or move their head to follow. Para. 1060, describes: The combination of camera and 3D depth sensor may provide 3D motion capture that is processed on the eyepiece to provide advanced gesture recognition. In embodiments, the camera and 3D active depth sensor may point downward, sideways, outward, with respect to the eyepiece line-of-sight in order to improve the system's visibility of the user's hands, feet, and the like); and wherein the outputting the graphical content includes displaying the combined graphical component and the ultrasonic graphical component simultaneously, (refer to fig. 29B, 72, 122 and paragraph 866, 1060, 1265. Describes the user may lock onto the audio signature of an individual in the surrounding environment (such as acquired in real-time or from a database of sound signatures), and track the location of the individual without the need to maintain eye contact or the user moving their head. The location of the individual may be projected to the user through the eyepiece display. In embodiments, the tracking of an individual may also be provided through an embedded camera in the eyepiece, where the user would not be required to maintain eye contact with the individual, or move their head to follow. Para. 1060, describes: The combination of camera and 3D depth sensor may provide 3D motion capture that is processed on the eyepiece to provide advanced gesture recognition. In embodiments, the camera and 3D active depth sensor may point downward, sideways, outward, with respect to the eyepiece line-of-sight in order to improve the system's visibility of the user's hands, feet, and the like. Para. 1265, describes: In cases where multiple images are placed before the user, whether or not the images are the same or different, the placement may be simultaneous, at different times, or interlaced in time).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddick et al (US Pub. 20130127980) in view of Bao et al (US Pub. 20180088323).
Regarding claim 9, Haddick does not explicitly disclose:
Wherein the depth sensor is a structured light sensor that senses the environment with structured light.
Bao teaches: 
Wherein the depth sensor is a structured light sensor that senses the environment with structured light, (refer to fig. 8 and paragraph 98-99. Describes such logical inputs 806 may include texture analysis of an image 218 of the environment 110 of the user 102 (e.g., determining that the user is in a high-contrast environment that requires more user attention, or a low-contrast environment in which the user 102 may be able to interact with the device 104). Range and depth analysis may be performed based on radar data, LIDAR data, and/or other depth sensor data, such as stereocamera or structured light depth sensor data).
The two references are analogous art because they both relate with the same field of invention of head mount display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate structured light depth sensor data as taught by Bao with the head mount display functionality as disclose by Haddick. The motivation to combine the Bao reference is to provide a process of projecting a known pattern on to a scene which allows vision systems to calculate the depth and surface information of the objects in the scene.
Regarding claim 17, Haddick does not explicitly disclose:
Wherein the depth sensor is a structured light sensor.
Bao teaches: 
Wherein the depth sensor is a structured light sensor, (refer to fig. 8 and paragraph 98-99. Describes such logical inputs 806 may include texture analysis of an image 218 of the environment 110 of the user 102 (e.g., determining that the user is in a high-contrast environment that requires more user attention, or a low-contrast environment in which the user 102 may be able to interact with the device 104). Range and depth analysis may be performed based on radar data, LIDAR data, and/or other depth sensor data, such as stereocamera or structured light depth sensor data).
Regarding claim 17, refer to the motivation of claim 9.
Regarding claim 23, Haddick does not explicitly disclose:
Wherein the depth sensor is a structured light sensor.
Bao teaches: 
Wherein the depth sensor is a structured light sensor, (refer to fig. 8 and paragraph 98-99. Describes such logical inputs 806 may include texture analysis of an image 218 of the environment 110 of the user 102 (e.g., determining that the user is in a high-contrast environment that requires more user attention, or a low-contrast environment in which the user 102 may be able to interact with the device 104). Range and depth analysis may be performed based on radar data, LIDAR data, and/or other depth sensor data, such as stereocamera or structured light depth sensor data).
Regarding claim 23, refer to the motivation of claim 9.
Allowable Subject Matter
Claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        04/14/2021